Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 3 April 1802
From: Nemours, Pierre Samuel Du Pont de
To: Jefferson, Thomas


            Monsieur le Président,
              New York 3 avril 1802
            J’ai oublié dans ma lettre d’hier de vous exposer ce que le service des Etats unis a couté à notre cher La Fayette.
            J’ai sous les yeux une note du Citoyen Morisot Avocat au Parlement qui dirigeait ses affaires d’interêt.—Cette note constate que depuis 1777 jusqu’en 1783 il a vendu pour Sept cent trente trois mille francs, ou environ cent quarante mille dollars de ses terres, et qu’il a en outre employé aux dépenses relatives au même service tant en Amerique qu’en Europe cent mille écus, pris sur son revenu.
            Ainsi c’est environ un million de francs ou deux cent mille dollars dont son Zêle a fait hommage à la Liberté des Etats unis.
            Il ne lui reste à present que quinze cent dollars de revenu avec lequel il lui est impossible de payer vingt mille dollars de dettes dont il est encore chargé.
            Telle est la position de notre honorable ami
            Salut et respect.
            Du Pont (de Nemours)
           
            Editors’ Translation
            Mister President,
              New York 3 Apr. 1802
            I forgot in my letter of yesterday to show you what his service to the United States has cost our dear Lafayette.
            I have under my eyes a note of Citizen Morizot, counsel to the Parlement, who managed his affairs in this matter. This note proves that from 1777 to 1783, his lands were sold for seven hundred thirty-three thousand francs or about one hundred and forty thousand dollars, and that further he spent on expenditures relative to his own service in America as well as in Europe one hundred thousand ecus above his revenue.
            Thus there are about one million francs or two hundred thousand dollars which from his zeal he has given in service to the liberty of the United States.
            There remains to him at present no more than fifteen hundred dollars of revenue, with which it is impossible to pay twenty thousand dollars of debts with which he is burdened.
            Such is the situation of our honorable friend.
            Greetings and respect.
            Du Pont (de Nemours)
          